Citation Nr: 0904202	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to the veteran's service-connected ankylosing spondylitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.  

The instant claim came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The Board previously remanded this claim in November 2006.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran of any further action required on his part.  


REMAND

As indicated, this claim was remanded in November 2006 for 
additional development.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In this regard, the Board notes that, as part of the November 
2006 remand, the Board set out both VA regulatory language, 
as well as pertinent case law, concerning claims seeking 
service connection on a secondary basis.  

Specifically, the Board indicated that under VA regulations, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  

More specifically, added the Board, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In the present case, service connection is currently in 
effect for ankylosing spondylitis, and numerous VA treatment 
records indicate that, as early as 1973, this disability was 
limiting chest expansion.  

In November 2006, the Board pointed out that the report of 
the veteran's June 2003 VA respiratory diseases examination 
indicated that the veteran "[did] have severe ankylosis 
[sic] spondylitis with his severe restriction of the chest 
expansion and mild dyspnea on exertion" and that he had very 
limited expansion when taking a deep breath.  The examiner, 
in this report, did not render an etiology opinion regarding 
the veteran's COPD.  

In October 2003, another doctor opined, based on a claims 
file review, that COPD was not likely to be "due" to 
ankylosing spondylitis or rheumatoid arthritis.  Rather, a 
smoking-related etiology was noted.  

Of note, however, the Board went on to find that this opinion 
notwithstanding, it seemed evident from the claims file that 
the veteran's ankylosing spondylitis was causing limited 
chest expansion, and the question remained whether such 
limitation of chest expansion represents a degree of 
disability over and above the COPD disability existing in the 
absence of aggravation.  (emphasis added).  

In view of Allen, this question was to be addressed as part 
of the November 2006 remand.  

In pertinent part, the November 2006 remand ordered that the 
following development to occur:

The veteran should be afforded a VA 
respiratory diseases examination, with an 
appropriate examiner that has expertise 
in pulmonary medicine, to determine the 
etiology of his COPD.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
ankylosing spondylitis has resulted in a 
permanent worsening and additional 
disability of the veteran's COPD, 
particularly in terms of limited chest 
expansion.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

The requested VA examination was conducted in June 2008 when 
the examiner, following his review of the claims file and 
examination of the veteran, commented that, while it was 
unclear how much respiratory distress the veteran was 
actually having, it seemed that most of his problems were 
related to other aspects and complications of his ankylosing 
spondylitis and were not pulmonary in nature.  He added that 
he was not aware of any association between ankylosing 
spondylitis and COPD.  

The examiner concluded by stating that, "[f]or these 
reasons, [he] believe[d] it [was] less likely than not that 
the patient ha[d] COPD related to his ankylosing spondylitis.  
It [was] unclear if the patient ha[d] any significant 
respiratory impairments at this time."  

While the VA examiner in June 2008 opined that, in essence, 
the veteran's COPD was not caused by his service-connected 
ankylosing spondylitis, he failed to directly address and 
respond to the precise medical question for which an opinion 
was sought by the Board in November 2006.  

Namely, the examiner did not render an opinion to the 
question of "whether it [was] at least as likely as not 
(e.g., a 50 percent or greater probability) that the 
veteran's ankylosing spondylitis ha[d] resulted in a 
permanent worsening and additional disability of the 
veteran's COPD, particularly in terms of limited chest 
expansion."  (emphasis added).  

As such, the medical question concerning whether the 
limitation of chest expansion, evidently caused by the 
service-connected ankylosing spondylitis, represents a degree 
of disability over and above the COPD disability existing in 
the absence of aggravation, has not been answered.  As such, 
the development ordered appears to not have been sufficiently 
accomplished.  Additional action is therefore required.  
Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the claim 
folders to the VA examiner who examined 
the veteran in June 2008.  After 
reviewing the claim folders, to include 
the June 2008 examination report 
findings, by means of an addendum report, 
the physician must address the following:

a.  Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
ankylosing spondylitis has resulted in a 
permanent worsening and additional 
respiratory disability in connection with 
the veteran's COPD, particularly in terms 
of limited chest expansion.  

b.  In other words, as it is seemingly 
evident that the veteran's ankylosing 
spondylitis is causing limited chest 
expansion, is it at least as likely as 
not that such limitation of chest 
expansion represents a degree of 
disability over and above the COPD 
disability existing in the absence of 
aggravation.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten addendum report.  

2.  In the event that the physician who 
examined the veteran in June 2008 is 
unavailable, the RO should schedule the 
veteran for another VA examination, to 
determine whether the veteran is 
experiencing pulmonary disability 
manifested by COPD that caused or 
aggravated by his service-connected 
ankylosing spondylitis.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinions as to the following:  

a.  Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
ankylosing spondylitis has resulted in a 
permanent worsening and additional 
disability of the veteran's COPD, 
particularly in terms of limited chest 
expansion.

b.  In other words, as it is seemingly 
evident that the veteran's ankylosing 
spondylitis is causing limited chest 
expansion, is it at least as likely as 
not that such limitation of chest 
expansion represents a degree of 
disability over and above the COPD 
disability existing in the absence of 
aggravation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten examination report.  

3.  The veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination, if necessary, 
and to cooperate in the development of 
the claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the appellant does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

